                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


  BLOCKCRUSHR INC.,                                           Case No. 20 Civ. 3134 (FB)

                                Plaintiff,
                                                              JOINT STIPULATION
                           v.                                 AND [PROPOSED]
                                                              SCHEDULING ORDER
  CONSENSYS INC., CONSENSYS FUND I, L.P.,
  CONSENSYS DILIGENCE, INC., CONSENSYS
  GP I, LLC, AND CONSENSYS VENTURES
  LLC,

                                Defendants.



       BlockCrushr Inc. d/b/a Groundhog (“Plaintiff”) and Defendants ConsenSys Inc.,

ConsenSys Fund I, L.P., ConsenSys Diligence, Inc., ConsenSys GP I, LLC, and ConsenSys

Ventures LLC (collectively “Defendants” and together with Plaintiff the “Parties”) by and through

their undersigned counsel, hereby stipulate as follows:

       Whereas the Parties entered into the Presuit Agreement on July 9, 2020, which set out,

among other things, the timing and manner in which Plaintiff would respond to Defendants’

Interrogatory Number One, which asks Plaintiff to “[i]dentify with specificity the trade secrets that

you claim were disclosed to Defendants as alleged in your complaint,” [DE 14];

       Whereas the Parties jointly filed the Initial Conference Questionaire setting forth the

Parties’ agreement as to the case schedule based on each Party’s understanding of the obligations

under the Presuit Agreement, [DE 20];

       Whereas the Court held a case management conference on October 7, 2020;

       Whereas the Court entered an Initial Conference Order and Schedule on October 7, 2020

setting forth the discovery schedule in this case, [DE 21];
        Whereas on November 19, 2020, Defendants raised a discovery dispute with this Court

regarding the sufficiency of Plaintiff’s Response to Defendants’ Interrogatory Number One (the

“Response”), [DE 24];

        Whereas the Court noted that there is a heightened level of specificity as the case proceeds,

[DE 28 at 2 (quoting Plaintiff’s Nov. 25, 2020 Letter in Opposition, DE 26, at 1)];

        Whereas the Parties have met and conferred regarding the timing of Plaintiff’s

supplemental Response and believe that additional time to complete discovery is necessary in order

to permit Plaintiff to conduct discovery as to its alleged trade secrets and to provide Defendants

with sufficient specificity regarding the contours of its alleged trade secrets and to permit

Defendants to investigate the allegations made by Plaintiff after Plaintiff provides the “more

detail” as contemplated by this Court’s Order [DE 28 at 5];

        Whereas Plaintiff’s counsel has a trial beginning in or around June 2021 which is estimated

to last at least a month;

        Now, therefore, the Parties agree as follows:

        1.      The Parties shall substantially complete their production of documents on or before

March 31, 2021.

        2.      Plaintiff shall serve its supplemental Response (the “Supplemental Response”) to

Defendants’ Interrogatory Number One on or before May 14, 2021.

        3.      Plaintiff’s Supplemental Response shall include an enumerated list of its actual

trade secrets, exactly as Plaintiff intends to articulate such trade secrets at summary judgment and

at trial. Specifically, Plaintiff “must describe the trade secret[s] with ‘specific and concrete

information’” such that its Supplemental Response “convey[s] information about the logical

relationship between the operations, data structures, and [code Plaintiff] alleges combine to form


                                                 2
a trade secret.” Next Commc’ns, Inc. v. Viber Media, Inc., 758 F. App’x 46, 48 (2d Cir. 2018);

see also DE 28 at 2 (“‘the level of specificity increases as [a] case and discovery proceeds’”) (quoting

Plaintiff’s November 25, 2020 Letter in Opposition DE 26 at 1); Uni-Systems, LLC v. U.S. Tennis

Association, 17 CV 147 (KAM) (CLP), 2017 WL 4081904, at *5 n.1 (E.D.N.Y. Sept. 13, 2017)

(recognizing “heightened particularity requirement after discovery” with respect to identification

of trade secrets).

        4.      Plaintiff shall not be permitted to amend its Supplemental Response after May 14,

2021 to add any new information, including but not limited to any new trade secrets or any

additional specificity to the alleged trade secrets identified in its Supplemental Response.

        5.      The Parties shall complete fact discovery by August 31, 2021.

        6.      The Party with the burden of proof shall serve its opening expert report on or before

September 30, 2021.

        7.      Rebuttal expert reports shall be served on or before December 31, 2021.

        8.      The Parties shall complete expert depositions on or before February 7, 2022.

        9.      Any Party who wishes to file a dispositive motion shall file a letter requesting a

premotion conference on or before February 22, 2022.

        10.     For the avoidance of doubt, except for the terms specifically set forth herein,

nothing in this Joint Stipulation and Proposed Scheduling Order amends the terms or obligations

of either Party as agreed to and set forth in the Parties’ Presuit Agreement, [DE 14].




                                           *       *       *




                                                   3
Dated: January 25, 2021

 /s/ Kyle W. Roche                         By: /s/ Laura B. Najemy

 Kyle W. Roche                             Tibor L. Nagy, Jr.
 Richard R. Cipolla (admission pending)    DONTZIN NAGY & FLEISSIG LLP
 Warren Li                                 980 Madison Avenue
 ROCHE CYRULNIK                            New York, NY 10075
 FREEDMAN LLP                              Tel: 212-717-2900
 99 Park Street, Suite 1910                tibor@dnfllp.com
 New York, New York 10016
  (646) 791 688                            Clement Seth Roberts
 kyle@rcfllp.com                           ORRICK, HERRINGTON &
 rcipolla@rcfllp.com                       SUTCLIFFE LLP
 wli@rcfllp.com                            405 Howard Street
                                           San Francisco, CA 94105
 Attorneys for Plaintiff                   (415) 773-5700
                                           croberts@orrick.com

                                           Laura B. Najemy
                                           ORRICK, HERRINGTON &
                                           SUTCLIFFE LLP
                                           222 Berkeley Street, Suite 2000
                                           Boston, MA 02116
                                           (617) 880-1800
                                           lnajemy@orrick.com

                                           Attorneys for Defendants




                                          ORDER

       Based on the foregoing, it is

       SO ORDERED, this _____ day of ____________________, 2021.




________________________________________

Roanne L. Mann, United States Magistrate Judge


                                            4
